DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of claims 1-11 in the reply filed on 10/21/2022 is acknowledged.
Response to Arguments
Applicant’s argument has been fully considered but found not persuasive.
I. Claim 1-11, drawn to a double control gate semi-floating gate transistor, classified in CPC H01L 29/42324.
II. Claim 12, drawn to a method for preparing a double control gate semi-floating gate transistor, CPC H01L 21/823437.
The inventions are distinct, each from the other because of the following reasons:
Inventions Group I and Group II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  
In the instant case, the invention I can be made by another and materially different process. Instead etching the floating gate oxide layer to form an opening the device can be made by forming the opening via a lift-off process. 
 “Serious burden” is a technical term specifically defined in the MPEP. For purposes of the initial requirement, appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in MPEP § 808.02 may prima facie show a serious burden on the examiner. See MPEP § 803 part II. That prima facie showing may be rebutted by appropriate showings or evidence by the applicant. In the case at hand, the examiner showed, prima facie, a “serious burden,” by an appropriate explanation of mutually exclusive characteristics of independent or distinct invention and claim group I and II belong to different CPC class. It is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); hence, a different field of search is required as the search must in fact be pertinent to the type of subject matter covered by the claims.
The requirement is still deemed proper and is therefore made FINAL. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/21/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Strenz et al. US 2009/0014776 in view of Fan et al. US 2020/0152646 and Zhu et al. CN111508961.


    PNG
    media_image1.png
    776
    1122
    media_image1.png
    Greyscale


Re claim 1, Strenz teaches a double control gate transistor, wherein the double control gate transistor at least comprises: 
a polysilicon control gate stack (6 and 7, fig1, [39, 40]), the polysilicon control gate stack comprising a polysilicon control gate oxide layer 207 (6, fig1, [39]) on the floating gate polysilicon layer 206 (5, fig1, [38]) and a polysilicon control gate polysilicon layer 208 (7, fig1, [40]) on the polysilicon control gate oxide layer 207 (6, fig1, [39]); 
a metal control gate stack (8, 9 and 10, fig1, [44]), the metal control gate stack comprising a metal gate 210 (10, fig1, [46]) on a dielectric layer 209 (8 and 9, fig1, [44]), the metal control gate stack (8, 9 and 10, fig1, [44]) continuously covering a part of the polysilicon control gate polysilicon layer 208  (7, fig1, [40]) an upper surface of the metal gate 210 (10, fig1, [46]) being higher than an upper surface of the polysilicon control gate polysilicon layer 208 (7, fig1, [40]); and source and drain regions (1, 2, fig1, [35]).
Strenz is silent regarding the metal control gate stack comprising a high-K dielectric layer; sidewalls formed on sidewalls of the metal gate  and outer sides of the floating gate stack and the polysilicon control gate stack; and detail shape of the floating gate stack.
Fan teaches using high-K dielectric material (HfAlO/HfsiO, [61, 71, 72]) between the select gate and control gate to decrease leakage and threshold voltage ([71]) and adding spacers on each side of the gate stack between the S/D region and the gate stack to separate the gate structure from the S/D contacts (fig3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Strenz and Fan to add spacers next to S/D and use HfAlO/HfSiO as the material of 8 and 9. The motivation to do so is to decrease leakage and threshold voltage (Fan, [71]) and separate the gate structure from the S/D contacts.
Zhu teaches a substrate 200 (200, fig16, [43]) and a lightly doped well region 201 (201, fig16, [43]) on the substrate, the lightly doped well region being provided with a U-shaped groove 203 (fig4), a bottom of the U-shaped groove being located on an upper surface of the substrate; a floating gate stack (204 and 203, fig16, [45]), the floating gate stack comprising a floating gate oxide layer 204 (203, fig16, [45]) and a floating gate layer 206 (204, fig16, [34]), one part of the floating gate oxide layer 204 covering sidewalls and bottom of the U-shaped groove 203 (fig16), the other part covering an upper surface of the lightly doped well region 201 on one side of the U-shaped groove  (203 on top surface of 201, fig16), the floating gate oxide layer 204 covering the upper surface of the lightly doped well region 201 being provided with an opening 205 for exposing the upper surface of the lightly doped well region 201 (fig16), the floating gate layer 206 being filled in the U-shaped groove and covering the floating gate oxide layer 204 and the opening 205 (fig16), the floating gate layer 206 being in contact with the upper surface of the lightly doped well region 201 by covering the opening 205 (fig16); source and drain regions (208/209, fig16, [50]), the source and drain regions being respectively located in the lightly doped well region 201 on outer sides of the floating gate stack (fig16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Strenz in view of Fan and Zhu to adjust the shape of 4 and 5 of Strenz to increase the read/write speed of the device (Zhu, [2]).
Re claim 10, Strenz modified above teaches the double control gate semi-floating gate transistor according to claim 1, wherein the high-K dielectric layer 209 is at least one of ZrO2, ZrON, . ZrSiON, HfZrO, HfZrON, HfON, HfO2, HfAlO, HfAlON, HfSiO, HfSiON, HfLaO and HfLaON (Fan, Strenz 8 and 9 use HfAlO or HfsiO, [61, 71, 72]).
Re claim 11, Strenz modified above teaches the double control gate semi-floating gate transistor according to claim 1, wherein the metal gate 210 is at least one of TiN, TaN, MoN, WN, TaC and TaCN (CG 10 use TiN, TaN, MoN or WN as for Zhu 206 [51]).
Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.
The following is an examiner’s statement of reasons for allowance: currently claim 2-9 include allowable matter because the closest prior art does not appear to disclose, alone or in combination, the limitations related to the size of the top control gate and doping condition of the S/D region.
Specifically, the limitations are material to the inventive concept of the application in hand to improve the leakage current of the gate during erasing and writing process.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812